Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 11-13 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gibson (9181716).
Gibson figures 1, 2d, 4, 6, shows a flooring board spacing assembly including an elongate platform member (figure 4) locatable on a flooring joist (col 5 line 38), the platform member having a plurality of first spacers (1048) evenly spaced at regular intervals along the length of the platform member, wherein, in use each of the first spacers is located between and separates adjacent flooring boards located on the platform member and forms a predetermined space between the adjacent flooring boards (able to function as claimed), wherein each of the first spacers is removably (by force as needed) attached to the platform member by one or more breakable (able to be broken by force) tabs (the portion of 1048 next to 1062), wherein each of the one or more breakable tabs has a cross-section that is less than a cross section of a corresponding one of the plurality of first spacers (the cross section in the length direction attached to the part surrounding 1030 is smaller than the cross section of the spacer.
	Per claims 7-8, Gibson shows each of the first spacers (4) has at least one spacing rib (1056, figure 6) extending from a first side thereof and at least one spacing rib extending from a second side thereof (1054), the at least one spacing rib extending from the first side is offset from the at least one spacing rib extending from the second side (offset along the length of the spacer).
	Per claims 9, Gibson shows the platform member having flanges (20, 22, figure 1b) extending form the lateral sides of the member at a downward angle relative to a top surface, of the platform member.
	Per claim 11, Gibson further shows a plurality of second spacers (the multiple of spacers can be designated as first or second spacers) extending therefrom, the second spacers being evenly spaced at regular intervals along the length of the member, wherein in use each of the second spacers is adapted to space two adjacent flooring boards located on the member.
	Per claim 12, Gibson further shows each of the second spacers extend from the platform member less than the thickness of a flooring board that is to be located on the platform member (figure 8 shows the connection of 56, 34, 42 to the middle of part A as part A is mounted; the spacers extension is thus less than the thickness of the board).
	Per claim 13, Gibson further shows each of the second spacers being located between two adjacent first spacers (inherently so as the first and second spacers alternate on the platform).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of King (2010/0083610).
Gibson shows all the claimed limitations except for an elongate jig locatable over the flooring boards and alignable by the plurality of first spacers, the jig having a plurality of apertures to align a drill bit so that holes can be drilled into the boards at predefined locations.
King (figures 6c-7a) discloses an elongate jig locatable over the flooring boards and alignable by the plurality of first spacers, the jig having a plurality of apertures (631) to align a drill bit so that holes can be drilled into the boards at predefined locations.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Gibson’s structures to show an elongate jig locatable over the flooring boards and alignable by the plurality of first spacers, the jig having a plurality of apertures to align a drill bit so that holes can be drilled into the boards at predefined locations as taught by King in order to easily and precisely locate fastening locations for the boards to provide extra securing means of the boards to the joists.
Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (9181716) in view of Siering (3020602).
Gibson shows all the claimed limitations except for the member having a plurality of apertures such that the member is attachable to the flooring joists by fasteners.
Siering figure 2-3, shows the member having a plurality of apertures such that the member is attachable to the flooring joists by fasteners.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Gibson’s structures to show the member having a plurality of apertures such that the member is attachable to the flooring joists by fasteners in order to enhance the attachment of the platform to the joist as needed.  
	
Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 5, Prior art does not show an elongate jig locatable over the flooring boards, the jig having is at least partially insertable into the recess of each of the first spacers in combination with other claimed limitations.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 14, prior art does not show an elongate bearer platform locatable between a bearer and the flooring joist, the jig having is at least partially insertable into the recess of each of the first spacers in combination with other claimed limitations.
	Per claim 15-20, prior art does not show the step of removing the plurality of first spacers form the member in combination with other claimed method steps.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7-13 have been considered but are moot because the new ground of rejection does not rely on any combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different floor panel assemblies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

11/16/2022